Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 12 and 18
b.	Pending: 1-20
Claims 1 and 12 have been amended.

Specification
The new title is reviewed and accepted by examiner.

Claim Rejections - 35 USC § 112

Claim 1 and 12 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn pursuant to claim amendments.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12 and 18 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
“preconditioning the plurality of secondary memory cells to a memory state by applying a programming pulse to the primary memory cell and each secondary memory cell of the neural memory unit”; for independent claim 1;
“precondition the plurality of secondary memory cells to a memory state by applying a programming pulse to the primary memory cell and each secondary memory cell of the neural memory unit”; for independent claim 12; and
“applying a programming pulse to the primary memory cell and each secondary memory cell of the neural memory unit to precondition the plurality of secondary memory cells to a memory state”; for independent claim 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/SULTANA BEGUM/         Primary Examiner, Art Unit 2824                                                                                                                                                                                               	3/11/2021